                                  u t~\ \ lJ \ i\t /--\i'L
  Case 4:18-cv-00916-A Document  80 Filed 06/27/19
                         ,.,..,101\\1                               Page 1 of 50 PageID 1795

                                                                                   U.~. DISTRICT COURT
                            IN THE UNITED STATES DISTRIC ciJffili'ERN DISTRICT OF TEXAS
                            FOR THE NORTHERN DISTRICT F TEX          FILED
                                    FORT WORTH DIVISIO      ..               --..]
                                                                                     JUN 2 7 2019      /b-'1{
 AMBULATORY SERVICES OF                                                       CL
 PUERTO RICO, LLC and CARLOS R.                                          ..   n:'RK, U.S.DJSTRJCT.co      •
 RIVERA, an individual,                                                                 Deputy
                                                                                       ·--·---·-.,   ·--------
         Plaintiffs,                                         Civil Action No. 4:18-CV-916-A

         v.

 SANKAR NEPHROLOGY GROUP, LLC;
 PONNIAH SANKARAPANDIAN aka
 PONNIAH SANKAR; BALAMURUGAN
 P. SANKARAPANDIAN aka BALA
 SANKAR; BRANCH BANKING AND
 TRUST COMPANY; RENAL
 PHYSICIANS OF NORTH TEXAS, LLC;
 and PPG HEALTH, P.A.,

         Defendants.



                               SECOND AMENDED COMPLAINT

        Plaintiffs Ambulatory Services of Puerto Rico, LLC (" ASPR") on its behalf and

derivatively on behalf of SNG Naranjito, LLC ("Naranjito"), and Carlos R. Rivera (collectively,

the "Plaintiffs") bring this action against Defendants Sankar Nephrology Group, LLC ("SNG"),

Ponniah S. Sankarapandian ("Ponniah Sankar"), Balamurugan P. Sankarapandian ("Bala Sankar"),

Branch Banking and Trust Company ("BB&T"), Renal Physicians of North Texas, LLC ("Renal

Physicians") and PPG Health, P.A. ("PPG") (collectively, the "Defendants"), and allege as follows:

                                         INTRODUCTION

        1.       This is an action for damages arising, in part, from violations of the civil Racketeer

Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. §§ 1962(a)-(d). Ponniah Sankar

and SNG, through a pattern of racketeering activities and in conspiracy with other Defendants,


4812-7018-7419
    Case 4:18-cv-00916-A Document 80 Filed 06/27/19               Page 2 of 50 PageID 1796



fraudulently acquired a majority interest in over 18 dialysis clinics in Texas, Louisiana and Puerto

Rico in connection with acquiring, establishing and conducting an enterprise of over 18 clinics in

Texas, Louisiana, Oklahoma and Puerto Rico (the "RICO Enterprise" or "SNG Dialysis").

        2.       To facilitate this fraudulent RICO scheme, Ponniah Sankar, his son Bala Sankar

(collectively, the "Sankars") and SNG forged ties with BB&T in order to open accounts, move

money, access credit, acquire unauthorized loans and impermissibly encumber the assets of the

those clinics owned and operated by the Sankars and SNG (the "SNG Dialysis Clinics").

        3.       The Sankars' also used their affiliated entities, Renal Physicians and PPG, to

control operations and conceal corporate finances. In this manner, Defendants' conspiracy

successfully siphoned corporate profits from the SNG Dialysis Clinics while deceiving their

minority business partners, such as ASPR, for personal gain. This structure is the operational core

of the SNG Dialysis RICO Enterprise. A diagram illustrating this structure is attached hereto as

Exhibit 1. 1•2

        4.       In 2014, as part of the RICO Enterprise and the Sankars' fraudulent practices, as

further alleged herein, Ponniah Sankar and SNG orchestrated-and concealed from ASPR and




1
 Pursuant to this Court's Form Status Report Order, all exhibits to this Amended Complaint are
contained within a separately submitted appendix. Accordingly, citations to these exhibits provide
paralell cites to the individual exhibit and its page number within the Appendix, e.g. Ex. XX at
XX (App. XX).

2
  Exhibit 1 (Appx. 0003-0005) depicts the pertinent transactions and events in this case. Page 2
(Appx. 002) diagrams the sale of San Miguel and subsequent establishment of Naranjito. Page 3
(Appx. 0004) diagrams Naranjito's operations through ASPR's and SNG's agreement to sell the
clinic and subsequent closing and unauthorized transfer of sale proceeds to two BB&T accounts,
which include a $2.72 Million payoff of SNG' s loan obtained as part of the Fraudulent LBO. Page
4 (Appx. 0005) diagrams the RICO Enterprise and BB&T's facilitation of Ponniah Sankar's and
SNG's fraudulent scheme with unauthorized financing arrangements, including Promissory Note
4 purportedly given by Naranjito to fund SNG's 60% interest. These events are further detailed in
the Factual Allegations infra.

                                                 2
4812-7018-7419
  Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 3 of 50 PageID 1797


Carlos Rivera-a fraudulent leveraged buyout ("Fraudulent LBO") to acquire SNG' s 60% joint

venture interest in a dialysis clinic located in Naranjito, Puerto Rico, a part of the San Juan

Metropolitan area.

          5.     Critical to this scheme, Ponniah Sankar and SNG conspired with BB&T to have the

joint venture secure a $3.7 Million secured loan that Ponniah Sankar and SNG used to purchase

SNG's interest in the clinic. In addition to misrepresenting to ASPR and Rivera that the Naranjito

clinic would be free and clear of loans and encumbrances, BB&T, Ponniah Sankar, and SNG

prepared and executed all the loan documents in secret and actively concealed the loans' existence

from ASPR throughout the joint venture.

          6.     In order to cover-up this arrangement, BB&T sent loan statements and other

correspondence directly to Ponniah Sankar or his affiliates Renal Physicians and PPG Health rather

than to Naranjito-BB&T's nominal "customer." When combined with Renal Physicians' and

PPG's concealment of Naranjito's finances, BB&T's diversion of account-related documents

ensured that neither ASPR nor Carlos Rivera would discover the Fraudulent LBO.

          7.     In addition to RICO violations, Defendants committed breaches of contract and

other tortious acts to the detriment of ASPR's interest in Naranjito.

          8.     As further alleged herein, Defendants' manipulation and corrupt practices have

caused substantial harm to ASPR, Naranjito, and Carlos Rivera, as well as many other minority

clinic owners who have similarly fallen victim to Defendants' unlawful actions across the United

States.

                                            PARTIES

          9.     ASPR is a limited liability company organized under the laws of the

Commonwealth of Puerto Rico with its principle place of business in San Juan, Puerto Rico.



                                                 3
4812-7018-7419
    Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 4 of 50 PageID 1798


ASPR's sole member and Co-Plaintiff, Carlos R. Rivera ("Carlos Rivera"), is a US citizen and

resident of Pue1to Rico.

        10.      SNG is a limited liability company organized under the laws of Texas with its

principle place of business in Fort Worth, Texas. SNG has twenty-five individual members, 22 of

its members are citizens of Texas. Three are citizens of California. 3

        11.      Ponniah Sankar is a resident of Texas and a physician by trade, and direct or indirect

owner of numerous dialysis clinics and other businesses in Texas, including SNG.

        12.      Bala Sankar is a resident of Texas and a physician by trade, and direct or indirect

owner of numerous dialysis clinics and other businesses in Texas. Bala Sankar is the son of

Ponniah Sankar.

        13.      Renal Physicians a limited liability company organized under the laws of Texas

with its principle place of business in Irving, Texas. The sole member of Renal Physicians is

Defendant PPG Health, P.A., itself a citizen of Texas for jurisdictional purposes.

        14.      PPG Health is a professional association organized under the laws of Texas with its

principle place of business in Fort Worth, Texas. Defendants Bala Sankar and Ponniah Sankar are

members of PPG Health, along with Sridhar Allam, Saravanan Balamuthusamy; Irnran Memon;




3
  Specifically, SNG members AASHRAI, Ltd.; Sridhar Allam; the Balamurugan Sankarapandian
Trust; Bireddy, LLC; Frontier Nephrology PLLC; the Estate of Darrell Hirt; the Kalaivani
Sankarapandian Trust; Lee Anderson FLP; Juliana Manalo; Kinam Martin; Mary Jo Godinich FLP;
Ponniah Mohan; Murugan FLP; C.K.P. Nair; Peter Nguyen; Peter Ramirez; Pankajam
Sankarapandian; Avinash Vallurupali; Kalaivani Duane; Sankarapandian FLP; and Defendant
Bala Sankar are each citizens of Texas for jurisdictional purposes. Bart Dolmatch and Kim
Dolmatch are citizens ef California for jurisdictional purposes. As nearly all of the addresses
belonging to these individuals and entities are to residences and not places of business, Plaintiffs
omit them from this filing. Plaintiffs will provide a list of these addresses in a separate filing under
seal if requested.

                                                   4
4812-7018-7419
  Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 5 of 50 PageID 1799


Peter Nguyen; Phuc Nguyen; and Peter Ramirez. Each of PPG Health's members are citizens of

Texas for jurisdictional purposes.

        15.      BB&T is a North Carolina banking corporation headquartered in Winston-Salem,

North Carolina with over 1,900 financial centers in at least 15 states, including Texas .

                                   .JURISDICTION AND VENUE

        17.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331and18 U.S.C. § 1964(a) because the RICO claims (Counts VI, VII, and VIII) arise from

a violation of 18 U.S.C. § 1961 et seq. This Court has supplemental jurisdiction over the state

law claims pursuant to 28 U.S.C. § 1367(a) because the state law claims are so related to ASPR's

RICO claims that they form part of the same case or controversy.

        18.      This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a) because there is complete diversity of the parties and the amount in controversy exceeds

$75,000, exclusive of interests and costs.

        19.      Jurisdiction over this action is also proper pursuant to 12 U.S.C. § 632, because the

case arises out of transactions involving international or foreign banking in a dependency or insular

possession of the United States.

        20.      This Court has personal jurisdiction over:

                 (a)      SNG, a Texas limited liability company, which regularly transacts business

                 in the district, and has its principle place of business in Fort Worth, Texas.

                 Additionally, SNG' s wrongful acts and breaches of contract were committed in

                 Texas.




                                                   5
4812-7018-7419
  Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 6 of 50 PageID 1800



                 (b)      Renal Physicians, a Texas limited liability company, which regularly

                 transacting business in the district, and committed wrongful acts and breaches of

                 contract in Texas.

                 (c)      PPG, a Texas professional organization, which regularly transacts business

                 in the district, and has its principle place of business in Fort Worth, Texas.

                 Additionally, PPG's wrongful acts and breaches of contract were committed in

                 Texas.

                 (d)      BB&T, which regularly transacts business in the district and throughout

                 Texas with branches in 43 cities including 4 branches in Fort Worth, Texas; recruits

                 Texas residents for employment in the state; and contracts with Texas residents in

                 connection with their banking or financing business. Additionally, BB&T' s

                 wrongful acts were committed in Texas.

                 (e)      Ponniah Sankar and Bala Sankar, who are citizens and residents of Texas,

                 controlling shareholders, officers, directors or managers of various Texas entities,

                 including SNG, Renal Physicians and PPG, and regularly conduct business as

                 medical doctors in Texas. Ponniah Sankar and Bala Sankar also committed tortious

                 and other wrongful acts in Texas.

        21.      Venue is proper in this district pursuant to 28 U.S.C. § 139l(b)(l) because all of

the Defendants reside in the district, and (b)(2) because a substantial part of the events or omissions

giving rise to this action occmTed in this district. Venue is also proper in this district pursuant to

18 U.S.C. § 1965 because Defendants reside, are found, or transact their affairs in this district.




                                                   6
4812-7018-7419
    Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 7 of 50 PageID 1801



                                   FACTUAL ALLEGATIONS

        22.      Carlos Rivera originally founded a hemodialysis clinic, Centro de Dialisis San

Miguel Arcangel (the "Clinic"), on May 3, 2012, in Naranjito, Puerto Rico through a limited

liability company bearing the same name ("San Miguel"). Exclusively through Rivera's efforts,

San Miguel obtained all necessary' authorizations from the Puerto Rico Department of Health and

the Centers for Medicare & Medicaid Services to operate the Clinic, including securing a highly

sought-after Certificate of Need ("CON"). 4 Rivera also negotiated all health insurance provider

contracts, hired staff, and fully equipped the Clinic.

        23.      San Miguel successfully operated the Clinic, building rapport with its patient base

and establishing itself as a premier hemodialysis facility in Puerto Rico.

                                   The Naraniito .Joint Venture

        24.      Due to the Clinic's success, Rivera planned to duplicate his clinic model in the city

of San Juan, Puerto Rico. To do so, Rivera sought an investor to provide fresh capital for the

development of a future facility. His inquiries led him to Ponniah Sankar and SNG, which owned

and operated the SNG Dialysis Clinics in Texas, Louisiana and Oklahoma.

        25.      Ponniah Sankar expressed an interest in investing in the new San Juan clinic.

Ponniah Sankar touted to Rivera the success of his SNG Dialysis network and how San Miguel's

clinic would flourish under his leadership.




4
  The CON is a state-issued certification required to open and operate a healthcare facility in Puerto
Rico. The CON is only issued after completion of a comprehensive regulatory process that
evaluates the actual need of a particular healthcare facility, including a hemodialysis facility, in a
particular geographic area. Accordingly, the Puerto Rico Department of Health grants CONs on a
limited basis and such certifications are a valuable asset to the holder.                   '

                                                  7
4812·7018-7419
  Case 4:18-cv-00916-A Document 80 Filed 06/27/19                    Page 8 of 50 PageID 1802



        26.        Between June 21, 2015 and July 17, 2015, Rivera had a number of conversations

with Ponniah Sankar and/or his representative and agent, Ivan Ramirez. On multiple occasions,

each represented and confirmed that Ponniah Sankar and his business, SNG, had the financial

capacity to fund the contemplated acquisition without any third-party lending or leveraging of the

Clinic's assets.

        27.        Ponniah Sankar conditioned his involvement with first having an ownership interest

in the Clinic.

        28.        In early 2014, Carlos Rivera agreed to sell a 60% interest in the San Miguel clinic

based on the representations made by Ponniah Sankar regarding his prior experience, future

profitability of the joint venture, and financial capability to complete the transaction without

outside funding.

        29.        Consequently, Rivera and Ponniah Sankar, along with other SNG representatives,

negotiated a partial sale of the Clinic's assets to SNG as part of a joint venture, which they named

SNG Naranjito ("Naranjito" or the "Joint Venture"). The resulting sale of 60% of San Miguel's

assets to SNG was memorialized in the San Miguel Asset Purchase Agreement (the "San Miguel

APA"), attached hereto as Exhibit 2 (Appx. 0006 - 0034).

        30.        A number of contracts and agreements governed SNG and ASPR's Joint Venture,

as described more fully below. From Naranjito's inception and throughout the life of the Joint

Venture, SNG and the Sankars failed to abide by their obligations under these agreements.

        31.        On July 1, 2014, SNG, San Miguel, and Rivera executed a Pre-Purchase Agreement

memorializing the parties' agreement and providing for certain deliverables and other conditions

for closing. On August 1, 2014, SNG, San Miguel and Rivera executed an Asset Purchase

Agreement whereby Rivera, through San Miguel, sold 60% of the Clinic's business assets for the



                                                    8
4812-7018-7419
  Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 9 of 50 PageID 1803


sum of $3,720,000 to SNG. Rivera retained the remaining 40% interest, which he subsequently

transferred to ASPR.

        32.      Concurrently, ASPR and SNG executed a Membership Contribution Agreement

("MCA"), attached hereto as Exhibit 3 (Appx. 0035 - 0040), and contributed their respective

undivided interests in the Clinic's business assets ("Contributed Assets") to Naranjito. ASPR and

SNG also executed other agreements in connection with the sale including a Limited Liability

Operating Agreement for Naranjito (the "Operating Agreement"), attached hereto as Exhibit 4

(Appx. 0041 - 0089), which governed the operations of the new joint venture.

        33.      The Operating Agreement deemed SNG to have provided 60% of the Contributed

Assets (including cash) to the business assets of Naranjito. This translated to a 60% membership

percentage in the new joint venture. ASPR's share of Contributed Assets was set at 40%, with a

corresponding 40% membership percentage. ASPR maintained its membership in Naranjito

throughout the life of the Joint Venture, including at all times relevant to the claims asserted in

this lawsuit.

        34.      Pursuant to the MCA, the parties agreed that the Contributed Assets were at the

time unencumbered of liabilities or obligations personal to either SNG or ASPR and unrelated to

the business of the Clinic. Specifically, Section 2 of the MCA provides:

                 Notwithstanding any provision of this Agreement to the contrary,
                 [Naranjito] is not assuming in conjunction herewith any other
                 liabilities and obligations, including, without limitation, all
                 liabilities and obligations associated with any activities
                 conducted by the Members [ASPR and SNG],jointly or severally,
                 other than with respect to the Contributed Assets and their use for
                 [Naranjito's] purposes.

See Ex. 3 at 2 (Appx. 37) (emphasis added).




                                                 9
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 10 of 50 PageID 1804


        35.      Following the dictates set forth in the MCA, the Operating Agreement expressly

limited future financing and the encumbrance ofNaranjito's assets. Section 6.7(a) of the Operating

Agreement specifically dictates how financing may be authorized for Naranjito:

                 [T]he Supermajority Approval of the Members is necessary for the
                 authorization of any of the following acts ... Borrow money and
                 otherwise obtain credit and other financial accommodations in any
                 amount other than short term, unsecured obligations incurred in the
                 ordinary course of business of [Naranjito] or accounts payable.

See Ex. 4 at 24 (Appx. 0065).

        36.      The Operating Agreement defines a "Supermajority of the Members" as "the

consent, approval, or vote of the Members holding ninety percent (90%) of the total outstanding

[shares] of Company at such time." Id. at 5 (Appx. 0046).

        37.      Thus, pursuant to the membership percentages allocated under the Operating

Agreement, neither SNG nor ASPR could borrow money or encumber the assets of Naranjito

without the express authorization of the other party.

        38.      Ponniah Sankar, through his controlling interest in SNG (the majority member of

Naranjito), caused Naranjito to contract with Renal Physicians to serve as the Clinic's Manager,

effective August 1, 2014. This engagement was memorialized through a Management Services

Agreement ("MSA"), attached hereto as Exhibit 5 (Appx. 0090-0103). Renal Physicians' CEO

was Benny Manalo ("Manalo"), who also served as an executive of SNG. The MSA provides for

a 5% management fee to Renal Physicians for their services. See Ex. 5 at 2 (Appx. 0092).

        39.      Thereafter, Naranjito commenced operations with SNG serving as the majority

member and, through Renal Physicians, in control of the operations and finances of the Clinic.




                                                 10
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                Page 11 of 50 PageID 1805



                         SNG and the Sankars' Fraudulent LBO Scheme

        40.       Despite Ponniah Sankar and SNG' s contrary representations to Rivera and ASPR,

neither Sankar nor SNG had the capital necessary to fund SNG's purchase of the Clinic's assets.

        41.       In violation of both the MCA and Operating Agreement, SNG never invested

capital of its own in the Joint Venture and rendered Naranjito-and in turn, ASPR-liable for

SNG's debt.

        42.       During the lead-up to Naranjito's formation, SNG and ASPR determined that the

new Joint Venture would require various demand deposit accounts to process various deposits,

payments, and other cash management functions related to the new business. On Ponniah Sankar's

recommendation, ASPR agreed to open these accounts at BB&T. BB&T had no physical branches

in Puerto Rico.

        43.       As part of the account-opening process, BB&T required Naranjito to submit a

number of documents related to the joint venture' s formation, including the including the

Certificate of Organization, Certificate of Formation of a Limited Liability Company, Operating

Agreement, and several forms related to the lease of the Naranjito facilities. Naranjito submitted

each of these documents as requested, and BB&T subsequently opened several demand deposit

accounts for the benefit of Naranjito.

        44.       Despite being a managing member of the Joint Venture (through ASPR), Rivera

was not made a signatory to any of these accounts. BB&T frequently used this as an excuse to

refuse to provide ASPR with any information related to Naranjito's accounts when requested. This

allowed the Sankars, SNG, Renal Physicians, and later PPG Health to hide the various

unauthorized capital distributions made from Naranjito to SNG for the benefit of SNG and the

Sankars.



                                                11
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                Page 12 of 50 PageID 1806


        45.      With Naranjito's operating bank accounts in place at BB&T, the Sankars and SNG

surreptitiously conspired with BB&T to carry out the Fraudulent LBO scheme by:

                 (a)    obtaining a secured loan from BB&T in the principal amount of $3,700,000

                 (the "BB&T Loan") for purchase of SNG' s 60% membership;

                 (b)    leveraging all ofNaranjito's assets, including ASPR's Contributed Assets,

                 and granting a lien in favor of BB&T; and

                 (c)    adding Naranjito as a co-obligor on the BB&T Loan.

        46.      Neither Ponniah Sankar, SNG, or Renal Physicians ever informed Carlos Rivera

of these obligations. Indeed, each of these business associates actively concealed any evidence of

such obligations from Carlos Rivera and ASPR.

        47.      On behalf of ASPR and SNG, Carlos Rivera and Ponniah Sankar, respectively,

registered Naranjito with the Puerto Rico Department of State as of July 9, 2014. Pursuant to this

registration, SNG and ASPR agreed to set the closing of Naranjito's formational agreements on

August 1, 2014.

        48.      Thus, on August 1, 2014, ASPR and SNG executed the Operating Agreement, the

MCA, the MSA, and the San Miguel APA. Pursuant to the San Miguel APA, SNG was to fund its

purchase of 60% of San Miguel's assets with a payment of $3,720,000.00. SNG was to make this

payment no later than August 1, 2014 in immediately available funds (less a $150,000 one-year

escrow holdback as a contingency reserve for any potential San Miguel liabilities).

        49.      Despite San Miguel performing all of its obligations under the San Miguel AP A,

SNG failed to deliver the purchase-price payment on August 1, 2014 as required. This is because,

at that time, neither SNG nor the Sankars possessed the necessary capital to fund the purchase as

agreed upon by the parties.



                                                12
4812-7018-7419
  Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 13 of 50 PageID 1807



        50.      Indeed, the Sankars could not fund this purchase until they became Naranjito's

managers and could then assert the illusory and fraudulent authority to sign-off on the $3,7000,000

loan from BB&T.

        51.      For this reason, on or before August 1, 2014, the Sankars, SNG, and BB&T

 (through Bill Dunn, BB&T Market President and Joshua Bustos, BB&T Vice-President and

commercial lender supp01ting the Sankar relationship) agreed to build-in a four-day delay between

the closing of Naranjito and the closing of the BB&T Loan.

        52.      Neither ASPR nor Rivera agreed to permit SNG or the Sankars to fund the San

Miguel asset purchase with a loan of any sort. Nor did they agree to permit SNG or the Sankars to

execute a loan on behalf ofNaranjito, whether to fund the San Miguel asset purchase or otherwise.

Indeed, in order to prevent such a scenario, ASPR insisted on the supermajority anti-bo1Towing

·provision found-in the Operating Agreement. Neither ASPR nor Rivera ever authorized the BB&T

Loan.

        53.      At no point did SNG, the Sankars, or BB&T inform either ASPR or Rivera (I) that

Ponniah Sankar had agreed with BB&T to receive a $3,700,000 loan (the "BB&T Loan")

purportedly on behalf of Naranjito-a company that had (at that time) no assets, employees,

 financial history, and had been formed less than one month prior; (2) that the proceeds of this loan

would be used to fund the San Miguel asset purchase solely for the benefit of SNG and the Sankars;

or (3) that Naranjito' s assets would be encumbered in furtherance of this loan as a result of a lien

placed by BB&T. Nor did SNG, the Sankars, or BB&T inform ASPR or Rivera that the BB&T

Loan would close on August 5, 2014. The liability associated with BB&T Loan never appeared on

any ofNaranjito's records provided to ASPR by SNG, Renal Physicians, or PPG Health.




                                                 13
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 14 of 50 PageID 1808



        54.      Following the "closing" of Naranjito's formational documents, the Sankars and

SNG were able to execute the unauthorized BB&T Loan documents, close on the BB&T Loan,

and use the loan proceeds to buy into Naranjito as of August 5, 2014,. Unbeknownst to ASPR or

Rivera, the Sankars did just that.

        55.      Knowing that the BB&T Loan must be kept secret from Rivera for the scheme to

work, BB&T also provided the Sankars, SNG, and Renal Physicians with access to BB&T's

CashManager Online, a commercial cash management platform that permitted commercial entities

with dissimilar ownership to link bank accounts and transfer funds between such accounts. Rivera

was never given access to CashManager Online, nor was he informed that Naranjito's bank

accounts had been linked to SNG and other SNG Dialysis Clinics' bank accounts through the

system. SNG, Renal Physicians, and PPG Health were thus able to transfer funds from Naranjito

to SNG for payment on the BB&T Loan without Rivera's knowledge, which they did multiple

times per month for the life of the Joint Venture.

        56.      Ponniah Sankar and Bala Sankar, through Naranjito, also executed a Security

Agreement purportedly granting a lien in favor BB&T over Naranjito's personal property,

including the Contributed Assets.

        57.      On August 14, 2014, BB&T filed with the Department of State of Puerto Rico a

UCC-IPR Financing Statement ("UCC-1") regarding its alleged lien on the personal property of

Naranjito.

        58.      The Loan Documents signed by Ponniah Sankar and Bala Sankar were witnessed

by Carmen Gutierrez ("Gutien-ez"), the Executive Administrator for Renal Physicians.

        59.      In addition to the agreement between BB&T, the Sankars, SNG, and Renal

Physicians to hide the BB&T Loan from Rivera, these parties further agreed at that time to actively



                                                 14
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 15 of 50 PageID 1809



hide the fraudulent nature of the transaction by attempting to "paper" the transaction with a one-

page, untitled document (the "BB&T Certification") purporting to give Ponniah Sankar the

authority to borrow funds on behalf of Naranjito in direct conflict with the supermajority

requirement of the Operating Agreement. At no point in time was the BB&T Certification

represented as a loan document, nor, by its terms, does it reference or specifically authorize the

BB&T Loan. The nebulous nature of this document was intentional, for without it BB&T would

have no way to fulfill the conditions attached to its lending relationship with the Sankars and SNG.

        60.      Indeed, the BB&T Certification was presented to Rivera in such a way so as to hide

the true purpose of this document. Between July 22, 2014 and August 21, 2014, Gutierrez and

Manalo exchanged numerous emails with Rivera regarding those items to be completed for

closing. For example, on July 22, 2014, Gutierrez sent Rivera a checklist of the documents still

required for closing. This checklist contained a number of documents, including "Certification of

Company Resolutions" for both SNG and San Miguel and a "Lease Assignment" related to the

Naranjito clinic's physical location required by BB&T. The BB&T Certification does not appear

on this checklist and had never been discussed with Rivera by any party to the closing.

        61.      On July 25, 2014, Gutierrez transmitted the BB&T Certification to Rivera bye-

mail for his execution. Rivera received this email in the midst of multiple email correspondences

related to closing the formation of Naranjito, including the Certification of Company Resolutions,

corporate formational documents, and execution of the Lease Assignment. The file containing the

BB&T Certification was titled "Puerto Rico Resolution," and the body of the email states only,

"Carlos, Can you please sign and scan back to me."

        62.      Given the ongoing back-and-forth at this time, Rivera believed that the BB&T

Certification related to either the opening of Naranjito's operating account at BB&T or the Lease



                                                 15
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 16 of 50 PageID 1810



Assignment required by BB&T. No borrowing of any sort had been discussed with Rivera. At the

time Rivera received the BB&T Certification, he was in discussions with Renal Physicians

regarding the urgency of opening bank accounts in order to process Naranjito's medical billing

and allow for wire transfers from the insurers, such as Medicare, as payment for services rendered.

        63.      At no point in time did Gutierrez, the Sankars, SNG, BB&T, or any other Renal

Physicians' representative inform Rivera that the BB&T Certification was being obtained to

evidence the members' authorization for the BB&T Loan. If they had, Rivera would have

immediately suspended the Joint Venture closing.

        64.      Upon information and belief, BB&T required a legal opinion from SNG regarding

its authority to bind Naranjito without Rivera's consent, but, contrary to its own internal policies,

BB&T subsequently accepted an affidavit from Ponniah Sankar and the BB&T Certification as

sufficient authority for the BB&T Loan, despite the fact that BB&T was in possession of the

Operating Agreement containing the anti-borrowing supermajority provision.

        65.      SNG, Ponniah Sankar, and Bala Sankar never had the authority to sign the Loan

Documents, nor grant a lien on all Contributed Assets. Their actions were, among other things,

fraudulent and in furtherance of the larger RICO Enterprise.

        66.      With the BB&T Loan proceeds in hand, SNG bought into Naranjito on August 5,

2014. At no point after the closing did the Sankars or SNG disclose to Rivera and ASPR that the

proceeds were derived from the BB&T Loan or produce the Loan Documents binding Naranjito.

        67.      Upon information and belief, SNG never disclosed the existence of the BB&T Loan

in Naranjito's books and records, and always claimed as equity its full 60% capital contribution

without any qualification.




                                                 16
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 17 of 50 PageID 1811



        68.      SNG, aided and abetted by BB&T and Renal Physicians, thus acquired its majority

interest in Naranjito having invested no capital of its own in the transaction.

                   BB&T's Ongoing Relationship with the Sankars and SNG

        69.      BB&T has a long-standing banking and lending relationship with the Sankars and

SNG going back to at least 2013. This relationship includes a substantial line of credit, the terms

of which induce BB&T to ignore its own policies and procedures and encourage the Sankars to

breach their fiduciary duties to each of the SNG Dialysis clinic's minority partners, including

ASPR. Bill Dunn and Joshua Bustos formed the core of the BB&T team assigned to manage and

grow the Sankar/SNG relationship.

        70.      The SNG Dialysis clinics represent profit centers for a bank such as BB&T. Due to

the nature of their business, these clinics maintain significant amounts of low-cost deposited funds;

they have a high-volume of transactions-including checks, ACH transfers, and wire transfers-

generating bank fees; the related nature of the Dialysis clinics through SNG and Sankar allowed

for the sale of advanced cash management services generating substantial fee income for the bank;

and the expansive nature of the SNG empire all but guaranteed a steady stream of new business

for the bank officers assigned to the SNG relationship. Moreover, the lending relationship that the

Sankars created between BB&T and the SNG Dialysis Clinics likely generated substantial amounts

of interest and fee-based revenue for BB&T.

        71.      Indeed, the lending relationship between the Sankars, SNG, and BB&T extends at

least as far back as December 26, 2013, where BB&T issued a commercial loan to SNG. Under

this lending relationship, BB&T has issued a $10 million Master Guidance Line of Credit to SNG

(the "Acquisition Line") solely to support the Sankars' commercial acquisition ventures. Under

the terms of the Acquisition Line, BB&T provided SNG with up to $10 million of borrowing



                                                 17
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 18 of 50 PageID 1812



capacity to be used solely for the purchase of equity interest in dialysis centers and any related real

estate. BB&T issuance of this Acquisition Line marks the likely beginning of BB&T' s agreement

with the Sankars and SNG to facilitate the improper diversion of capital from the various SNG

Dialysis Clinics through fraudulent means.

        72.      The Acquisition Line provides for interest-only payments during the first twelve

months following a clinic's acquisition with monthly interest plus principal payments based on a

five-year amortizing note thereafter. These minimal initial payments allowed the Sankars and SNG

to hide the fraudulent transfers of capital out of the SNG Dialysis Clinics through the BB&T

CashManager platform.

        73.      The Acquisition Line further requires the security of the outstanding balance

through a collateral interest in the equity of the purchased dialysis center and a joint and several

guaranty by each equity partnership in which SNG participates.

        74.      Moreover, the terms of the Acquisition Line required the Sankars and SNG to

further violate the various asset-purchase agreements and operating agreements of these clinics by

permitting BB&T to take a collateral interest in the equity of the purchased dialysis centers and

requiring the guarantee of each such clinic, regardless of whether such clinics' operating

agreements permitted it or the minority partners agreed to such an arrangement.

        75.      BB&T knew of and agreed to assist the Sankars and SNG with their fraudulent

LBOs as of the creation of the Acquisition Line.

        76.      Flush with the cash provided by this Acquisition Line, Ponniah Sankar and SNG

have, since at least 2014 and continuing through today, taken out loans purportedly on behalf of

other SNG Dialysis Clinics without the consent of such clinics' minority shareholders, including

but not limited to SNG-Greenville Dialysis Center, LP; Bellaire Dialysis Group, LLC; St.



                                                  18
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 19 of 50 PageID 1813



Tammany Dialysis Center; Abita Square Dialysis Center, and Naranjito. In each of these instances,

BB&T agreed to underwrite the Sankars' loan without conducting the due diligence required by

BB&T's own internal policies.

        77.      As part of their fraudulent practices, the Sankars and BB&T encumber these clinics'

assets without the approval of the clinics' minority partners and without BB&T conducting any of

its required due diligence. Such clinics include, but are not limited to: SNG-St. Tammany Dialysis

Center, LP; SNG-Seminole Dialysis Center, LP; SNG-Sandcastle Dialysis Center, LP; SNG-San

Augustine Dialysis Center, LP; SNG-Renal Solutions Dialysis Center, LP; SNG-Northwest

Dialysis Center, LP; SNG Hillcroft Dialysis Center, LP; and SNG-Abita Square Dialysis center,

LP. As with the loans given to the Sankars, BB&T has agreed to accept the assets of the Sankars'

loans without conducting the due diligence required by BB&T's own internal policies.

        78.      In each of the lending relationships described above, Ponniah Sankar's actions to

bind the SNG Dialysis clinics through guaranties given to BB&T were without consent of his

minority business partners. In this manner, BB&T and the Sankars, along with their corporate

instrument SNG, have forged a relationship whereby BB&T provides banking and financing

services to the Sankars and SNG in exchange for loans and liens regardless of any obligations to

receive written consent from their other partners or corporate resolutions from the SNG Dialysis

clinics. There is, in each one of these relationships, an understanding between the Sankars and

BB&T whereby the Sankars will be given term loans and/or lines of credit with little or no

investigation on the part of BB&T in exchange for the Sankars' placement of the clinic's operating

account with BB&T.

        79.      Indeed, BB&T's agreement with the Sankars and SNG to refrain from exercising

even basic levels of due diligence extended to the demand deposit accounts Ponniah Sankar opened



                                                 19
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 20 of 50 PageID 1814



to support its fraudulent buyouts, as BB&T permitted Ponniah Sankar to open such accounts on

behalf of commercial entities to which neither Sankar himself nor SNG had any relation. For

example, BB&T (through Bill Dunn and Joshua Bustos) permitted Ponniah Sankar to open an

account on behalf of San Miguel, despite Sankar not appearing anywhere on San Miguel's articles

of incorporation, amendments thereto, or any San Miguel corporate resolution granting Sankar

such authority.

        80.       As to Naranjito, B.B&T both ignored its own internal policies and procedures and

failed to complete ordinary and required due diligence that would have shown that the Sankars and

SNG lacked the authority, proper corporate resolutions, or other assurances from Naranjito that its

members approved the BB&T Loan. Undoubtedly, BB&T's due diligence period on a $3.7 Million

Joan (or any loan for that matter) would have been longer than just 4 days. Indeed, BB&T was in

possession of Naranjito's documents describing Naranjito's ownership and managers from the

demand deposit account opening process forward. BB&T knew of the restriction on encumbrances

set forth in Section 2 of the MCA and further limitations provided in Naranjito's Operating

Agreement. BB&T ignored these requirements in exchange for the revenues promised by another

SNG clinic relationship.

        81.       Despite its own policies, procedures, and the documentation provided by Naranjito

itself indicating that neither Ponniah Sankar nor SNG had unilateral authority to biud Naranjito to

anything, BB&T never contacted ASPR, never sought documentation regarding a membership

vote on the loan approval, nor otherwise made known to ASPR that Naranjito was seeking credit.

        82.       In reality, and as part of BB&T and the Sankars' unlawful practices, there was no

reason to give notice to ASPR or Rivera because the Acquisition Line was in fact personal to the

Sankars and had nothing to do with Naranjito. BB&T knew this but still went forward with the



                                                 20
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 21 of 50 PageID 1815



financing. Indeed, the loan was secured by the Sankars' family partnership, Sankarapandian

Family Limited Partnership, an entity with no connection whatsoever with Naranjito. Similarly,

another unrelated Sankar affiliate, TDC GP, LLC guarantied the BB&T Loan.

        83.      Additionally, there were fifteen (15) SNG Dialysis clinics that guarantied the

BB&T Loan that had no connection with Naranjito whatsoever. All entities signed through

Ponniah Sankar only. See, e.g., Guaranty Agreement dated August 5, 2014 at 3-5, attached hereto

as Exhibit 6 (Appx. 0104- 0110). Such was the case because none of the clinics' minority owners

were aware of the transaction. Later during Naranjito's operations, Ponniah Sankar similarly

caused Naranjito to execute unauthorized guaranty obligations unrelated to Naranjito but, instead,

for his and SNG' s own benefit.

        84.      Recognizing that the Sankars and SNG had no authority to encumber any of

Naranjito's assets and that the Acquisition Line required collateral and guaranties that the Sankars

and SNG had no authority to provide, BB&T took affirmative actions to conceal this account

activity from Rivera and ASPR, including addressing Naranjito bank-related mailings to SNG,

refusing to disclose account-related information to Rivera when requested, and discussing all

Naranjito-related items with Ponniah Sankar or his representatives only.

        85.      BB&T' s actions to cover up its deceptive behaviors were not limited to the Sankars'

Naranjito scheme. From time to time, an SNG minority partner would come across evidence of

BB&T aiding in an impermissible leveraged buyout or improperly guaranteed SNG loans and

would confront BB&T about its role in the scheme. Faced with the prospect of litigation that would

reveal this conduct to regulators, investors, and the market at large, BB&T would withdraw the

related UCC-1 financing statements and otherwise attempt to cover-up its participation.




                                                  21
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 22 of 50 PageID 1816


        86.      For example, the minority partners in SNG dialysis clinics St. Tammany and Abita

Square discovered that the Sankars, through SNG, were using these clinics as collateral for a loan

for an unrelated third-party dialysis clinic. When confronted with evidence of its role in facilitating

the Sankars' scheme, BB&T released the minority owners from their purported obligations

pursuant to the loan and withdrew the related financing statements.

        87.      Upon discovering that fraudulent behavior had been committed with bank

resources, any financial institution would have initiated its own investigation of the related

circumstances to determine the scope of such a fraud, particularly where the customer maintained

a significant banking relationship, including dozens of demand deposit accounts, a $10 million

line of credit, and multiple promissory notes all related to the same line of business. At a minimum,

such a financial institution would have contacted the other guarantors and minority partners on

loans taken out by that customer to confirm that all of the purported commitments that had

previously been made were legitimate. BB&T did no such thing.

        88.      Instead, as described above, BB&T chose to silence the individuals that had

discovered the scheme as quickly as possible in order to keep other impacted minority owners

from discovering the ongoing improprieties committed by BB&T, the Sankars. And despite

overwhelming evidence that something was amiss, BB&T conducted no investigation, performed

no further due diligence, and contacted none of the Sankars' other business partners to question

the validity of transactions and borrowing involving their respective joint ventures.

        89.      In this fashion, BB&T, the Sankars, and SNG agreed-to and executed the

Fraudulent LBO scheme. This was just the beginning of their fraudulent activities, however.




                                                  22
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 23 of 50 PageID 1817



                            Mismanagement of Naranjito's Operations

        90.      Since its inception in August 2014, Naranjito's operations were controlled and

managed by SNG and the Sankars from their offices in Texas and plagued with financial and

managerial deficiencies.

        91.      The Sankars unilaterally installed their affiliate, Renal Physicians, as Naranjito's

administrator. At all times, however, the books, records, and operations were under the control of

SNG and the Sankars.

        92.      From the beginning of Naranjito's operations, Renal Physicians failed to

adequately manage the day-to-day affairs of the Joint Venture. These deficiencies included, among

others, failing to properly manage the staff, verifying patient eligibility for insurance coverage,

time! y and accurate! y submitting claims to the insurance carriers, and diligent! y follow up on

denied claims and collections.

        93.      ASPR also found significant errors and omissions in the accounting and billing

reports raising significant concerns as to the Clinic's future financial viability. On countless

occasions throughout 2015 into 2016, Rivera sought to have the errors corrected. He requested

from SNG and Renal Physicians (and later PPG), billing compliance reports and Naranjito's

financial and bank statements to evaluate Naranjito' s financial condition. Although ASPR was a

member entitled to the requested financials and reports, SNG and the Sankars withheld the

information. And on the few occasions where SNG, Renal Physicians, PPG Health, or the Sankars

did provide information requested by ASPR and Rivera, it was typically incomplete or inaccurate.

For example:

                 (a)    On March 30, 2015, Rivera reports to Manalo Renal Physicians' and SNG's

                 failure to timely submit claims to secondary Medicare payors-an issue affecting



                                                  23
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 24 of 50 PageID 1818



                 Naranjito's revenues. However, little was done by SNG or Renal Physicians to

                 rectify the deficient billing practices.

                 (b)     On May 4, 2015, Rivera again brings to Manalo's attention, as well as

                 Wayne Sparks of Renal Physicians, the potential losses due to ongoing, inadequate

                 Medicare billing practices at Naranjito.

                 (c)     On June 3, 2015, Rivera again writes to Renal Physicians regarding his

                 frustration with the billing/accounting practices, loss of revenue, and lack of an

                 accounts receivable report or profit and loss statement for Naranjito. Regardless,

                 the deficiencies continued.

                 (d)     On August 10, 2015, Rivera requests from Renal Physicians the Clinic's

                 bank statements for 2015. None were received.

                 (e)     On August 10, 2015, Rivera also requests from Renal Physicians and SNG

                 monthly reports consisting of Medicare accounts receivable, profit and loss

                 statement, balance sheet and accounts payable. Although on August 14, 2015,

                 Rivera is finally provided with a profit and loss statement by Renal Physicians,

                 Rivera was astounded to find that certain monthly revenue figures were the same

                 and estimated from month to month.

                 (f)     On August 18, 2015, Rivera writes to Ponniah Sankar and Manalo

                 encouraging a change in the Clinic management due to repeated billing and

                 accounting deficiencies. ASPR, with the agreement of Ponniah Sankar and Manalo,

                 takes over the commercial billing in August 2015 in exchange for a 2.1 % fee.

                 (g)     On September 2, 2015, Rivera writes to Ponniah Sankar and Manalo, among

                 others, due the accounting department's failure to properly allocate the expenses



                                                    24
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 25 of 50 PageID 1819



                 covered under Renal Physicians' management fee. Rivera reiterates his request for

                 monthly financial statements, and inquires as to Renal Physicians' and SNG's

                 failure to use Naranjito' s bank account specifically opened in Texas for the Clinic.

                 Indeed, Rivera later learns that Naranjito's Texas account is used as a pass-through

                 only and SNG's own account is used to hold Naranjito's revenues.

                 (h)    On September 30, 2015, Rivera writes to Renal Physicians and SNG again

                 requesting the Naranjito bank statements for 2015. No statements were produced.

                 (i)    On December 22, 2015, Rivera writes to Ponniah Sankar reiterating the

                 ongoing collection issues with the Medicare secondary payors handled by Renal

                 Physicians and SNG. Although Rivera requests an immediate resolution, issues

                 with Medicare secondary payor claims persisted. Due to the Sankars' and SNG's

                 refusal to share Naranjito's financial information, ASPR and Rivera were unaware

                 of the extent of the accumulating losses to the Sankars' and SNG's

                 mismanagement.

        94.      In light of the foregoing continuous problems with the lack of transparency, claim

collection efforts, and repeated billing errors, Rivera met with Sankar and Manalo at their Texas

office in late-summer 2015 to address the uncollected accounts receivable. The Clinic generally

had a very successful historical collections rate with little to no bad debt. At that meeting, Ponniah

Sankar and Manalo agreed to recover any losses through Renal Physicians' and/or SNG's

insurance policy and agreed to resubmit claims on the uncollected billings to eliminate Naranjito's

purported bad debt.

        95.      Since that meeting, ASPR has not received any further information regarding any

insurance claims filed or proceeds received on uncollected accounts receivable.



                                                  25
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 26 of 50 PageID 1820



        96.      A recent forensic accounting report issued by BDO USA, LLC ("BDO") identifies

approximately $1.2 Million in lost revenue that either is improperly characterized as bad debt or

simply remains unexplained by SNG. These monies were improperly diverted from Naranjito to

SNG and the Sankars to the detriment of ASPR and Rivera.

        97.      By early January 2016, ASPR no longer had confidence in Renal Physicians' ability

to adequately serve as Naranjito's administrator. On January 19, 2016, Rivera issued a letter to

Renal Physicians pursuant to the MSA's termination provision for material breach. Pursuant to

this correspondence, Renal Physicians and Ponniah Sankar were given notice of the numerous

deficiencies with the billing, finances, management, and operations of Naranjito. Rivera received

no formal response to his letter.

        98.      Several days after issuing this letter, Rivera discovered that Ponniah Sankar had

unilaterally, and without any disclosure to ASPR, assigned and replaced Renal Physicians with

another of the Sankars' affiliates, PPG, to serve as Naranjito's management company. This change

was never authorized by ASPR or Naranjito.

        99.      As with Renal Physicians, PPG also failed to properly maintain Naranjito's

finances and provide the required transparency to ASPR.

        100.     On March 28, 2016, Rivera, on behalf of ASPR, advised Ponniah Sankar and PPG

that he was exercising his right as a member of Naranjito to audit its     book~   and records. In

response, PPG's CFO, Brad Schofield ("Schofield"), informed Rivera that SNG was holding an

audit at the same time and, as such, Rivera would not be able to conduct an audit until after April

30, 2016. ASPR is never able to conduct its own audit.

        101.     On May 19, 2016, Rivera again wrote to Ponniah Sankar informing him of

deficiencies with PPG's accounting practices, particularly their failure to perform bank



                                                26
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 27 of 50 PageID 1821


reconciliations and maintain proper accounting practices. Neither Sankar nor PPG made any

attempt to alleviate-or even address-Rivera's concerns.

        102.     On July 20, 2016, Rivera requests detailed member capital statements from PPG.

In response, PPG simply provides a short summary table with alleged figures from the equity

accounts without any underlying data or justification. PPG never responds to requests to provide

the additional detail requested.

        103.     In the end, despite numerous written and oral requests to SNG, the Sankars, Renal

Physicians, and PPG, ASPR was unable to obtain complete and accurate financials or bank

statements for Naranjito, leaving it without any way to reconcile the books and operations of

Naranjito.

        104.     The failures of Renal Physicians, SNG, and PPG Health with respect to the overall

management of Naranjito had the direct effect of lowering revenues, unnecessarily elevating bad

debt, consuming profits for distribution and, as later learned, were intended to conceal the Sankars'

and SNG's fraudulent practices and unpermitted personal extractions of Naranjito's capital.

                                            Clinic Sale

        105.     By the end of 2015, frustrated with the mounting deficiencies and Jack of

transparency, Rivera began courting potential buyers of the Clinic in an effort to maximize the

return on ASPR' s investment and benefit from the remaining good will and success of the Clinic.

        106.     After engaging in negotiations with various potential buyers, Rivera secured a

$7,000,000 offer ("Sales Offer") from Bio-Medical Applications of Puerto Rico, Inc. ("Bio-

Medical"). Bio-Medical belongs to an international conglomerate operating under the name

Fresenius Medical Care.




                                                 27
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                                    Page 28 of 50 PageID 1822



        107.      On February 9, 2016, SNG and ASPR executed an Agreement to Sell Assets of

SNG Naranjito, LLC to Fresenius Medical Care (the "Member Sale Agreement"), attached hereto

as Exhibit 7 (Appx. 0111 - 0112), setting forth the members' agreement to approve the Sales

Offer. Importantly, the members agreed that the sale proceeds would be allocated pursuant to each

members ownership interest, specifically:

         Members                                                      % Ownership        Proceeds
         Sankar Nephrology Group, LLC                                         60%        $4,200,000.00
         Ambulatory Services of Puerto Rico, LLC                              40%        $2,800,000.00
         Renalium, LLC*                                                       0%         Any proceeds in excess of
                                                                                         $7 million
        *Renalium, LLC is an entity wholly owned by Rivera that owned the
        Clinic's business assets prior to San Miguel commencing operations.


        108.      SNG engaged the lawyers of Cantey Hanger, LLP to assist with this transaction.

Despite Cantey Hanger's representation of SNG, Ponniah Sankar also unilaterally engaged the

firm to prepare an opinion letter on behalf of Naranjito required by Fresenius to close the

transaction. Despite this purportedly limited engagement, Naranjito paid tens of thousands of

dollars in legal fees to Cantey Hanger for work actually performed on behalf of SNG and the

Sankars. These improper distributions were never disclosed to ASPR or Rivera by PPG Health or

SNG.

        109.      On August 22, 2016, Naranjito and Bio-Medical executed an Asset Purchase

Agreement (the "Bio-Medical APA") agreeing to the purchase and sale of substantially all of

Naranjito's assets.

                  Discovery of the BB&T Loan and the Fraudulent LBO Scheme

        110.      On November 17, 2016-one month before the sale to Bio-Medical ultimately

closed-ASPR finally discovered the BB&T Loan and related lien.




                                                              28
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 29 of 50 PageID 1823



        111.     As part of its due diligence related to the Asset Purchase Agreement, Bio-Medical

disclosed to ASPR a payoff letter drafted by BB&T to the Sankars and SNG. This letter revealed

that over $2.7 million remained outstanding on the BB&T Loan and that BB&T had placed a

related lien against Naranjito's property, including ASPR's Contributed Assets.

        112.     This was ASPR's first notice that the BB&T Loan existed, that Ponniah Sankar and

SNG had encumbered the assets of Naranjito in furtherance of the BB&T Loan, and that the

Sankars had obtained their interest in Naranjito through the Fraudulent LBO scheme.

        113.     ASPR also learned at this time that Ponniah Sankar unilaterally issued Naranjito

guaranties to BB&T on other financing transactions wholly disconnected from Naranjito and the

Clinic operations. None of these guaranties were authorized by ASPR.

        114.     For example, on February 17, 2015, Ponniah Sankar, through SNG, issued a

guaranty in favor of BB&T purportedly binding Naranjito, along with sixteen other SNG Dialysis

Clinics. As with several other guaranties, Renal Physicians' Gutierrez served as SNG's witness.

        115.     Similarly, pursuant to the Acquisition Line, BB&T granted Ponniah Sankar other

loans further binding Naranjito to the detriment of ASPR. On February 17, 2016, Ponniah Sankar

and SNG obtained a $3 million loan through a promissory note to BB&T, and in returned granted

BB&T a security interest in the assets of Naranjito, along with sixteen other SNG Dialysis Clinics

and other Ponniah Sankar-affiliated entities. PPG's Schofield witnessed that security agreement.

        116.     Again, on July 20, 2016, Ponniah Sankar provided another guaranty agreement to

BB&T purportedly binding the same SNG clinics, including Naranjito. Schofield witnessed this

guarantee as well.

        117.     Neither Ms. Gutierrez, Mr. Schofield, Renal Physicians, nor PPG disclosed these

guarantees, and each took affirmative steps to conceal this information from ASPR and Rivera.



                                                 29
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 30 of 50 PageID 1824



        118.     SNG and Ponniah Sankar's actions to encumber Naranjito' s assets were at all times

unauthorized, for personal gain, and hidden from ASPR and Rivera.

        119.     SNG and the Sankars' deception, self-dealing, and numerous ultra vires actions

without any benefit to Rivera and ASPR were a breach their obligations under the Operating

Agreement and the fiduciary duties each owed to Rivera and ASPR.

                            ASPR and Rivera's Demand for Payment

        120.     Upon learning of the BB&T payoff letter and the fraudulent activities conducted by

the Sankars and SNG, ASPR immediately informed SNG, Bio-Medical, and BB&T that at no point

had ASPR-and thus Naranjito under the Operating Agreement-authorized the BB&T Loan and

lien on the Contributed Assets. ASPR also informed each that ASPR was entitled to receive 40%

of the Bio-Medical sale proceeds.

        121.     On several occasions, including November 17, 2016 and December 22, 2016,

ASPR provided wire instructions to SNG and Bio-Medical in order to receive its $2.8 Million

share of the sale proceeds. Such requests were ultimately ignored.

        122.     For its part, SNG continued to deceive and defraud ASPR. SNG began a campaign

to convince Bio-Medical that the BB&T Loan and lien were authorized by ASPR and, as such, the

sale proceeds had to be paid to BB&T in order to satisfy the (unauthorized) BB&T Loan that

encumbered the business assets.

        123.     Rivera and ASPR later learned from BB&T's counsel that the BB&T Certification

was not a document required for opening corporate bank accounts as Ponniah Sankar, SNG, and

Renal Physicians previously represented, but instead to obtain the BB&T Loan. Specifically,

BB&T informed Rivera and ASPR that BB&T intended to use the BB&T Certification as its

controlling document that Naranjito granted authority to any of its managers, including Ponniah



                                                 30
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 31 of 50 PageID 1825


Sankar and Bala Sankar, to secure a loan for Naranjito-regardless of the clear and express

prohibitions contained within the MCA and Operating Agreement and the fraudulent nature in

which Rivera's execution of the BB&T Certification was obtained.

        124.     Neither ASPR nor Naranjito had ever provided to BB&T any corporate resolutions

or other documents typically given to a bank as evidence of a company's authorization for

financing. Indeed, the documents that had been provided to BB&T during the account opening

process-the MCA and Operating Agreement-unambiguously required a supermajority approval

of any loans.

        125.     In an attempt to intimidate ASPR and Rivera from disrupting the sale to Bio-

Medical by requiring SNG' s compliance with its prior agreements, SNG filed suit against ASPR

and Rivera in the Court of First Instance of the Judicial Center of Bayamon, Puerto Rico on

December 7, 2016, alleging breaches of fiduciary duty, violations of Puerto Rico corporate laws

and for unjust enrichment purportedly arising from Naranjito's Operating Agreement. See

generally Complaint, Comt of First Instance, Bayamon, Puerto Rico, Case No. DAC2016-2126.

        126.     Continuing its intimidation tactics, SNG filed a separate action on September 8,

2016, and attempted to ouster Rivera after his repeated inquiries into the deficient operation of the

Clinic and unanswered demands for financial information. See generally Complaint, Court of First

Instance, Bayamon, Puerto Rico, Case No. DPE2016-0624.

        127.     On December 22, 2016, SNG voluntarily dismissed its lawsuit and, on December

28 of that same year, filed a demand for Arbitration before the American Health Lawyer's

Association Dispute Resolution Service raising similar claims in the matter styled Sankar

Nephrology Group, LLC v. Ambulatory Services of Puerto Rico, LLC and Carlos R. Rivera, Claim

No. 3794 (the "AHLA Arbitration").



                                                 31
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 32 of 50 PageID 1826



        128.     On January 18, 2019, the arbitration panel issued an Agreed Joint Order of

Dismissal.

        129.     Undeterred by SNG's attempts to dissuade ASPR from demanding its agreed-upon

share of the sale proceeds, ASPR pressed forward with its demands to SNG, Bio-Medical, and

BB&T.

        130.     On behalf of SNG and the Sankars, the attorneys from Cantey Hanger began to

interface directly with attorneys for Bio-Medical and BB&T regarding ASPR' s claims. Together,

the attorneys for Cantey Hanger, Bio-Medical, and BB&T united to cut ASPR out of the sale

process, regularly communicating to coordinate a strategy designed to withhold information from

ASPR and complete the sale regardless of its impact on ASPR.

        131.     Without ASPR's knowledge, Bio-Medical and Naranjito closed on the sale on

December 31, 2016.

        132.     Despite ASPR's best efforts to prevent the Sankars and SNG from converting

ASPR's share of the sale proceeds, on January 3, 2017, Bio-Medical, at the direction of the Sankars

and SNG, processed two wire transfers totaling $7 Million to two (2) separate accounts at BB&T,

as follows:

                 (a)    $2,719,638.20 (the "Loan Payoff') to an account in the name of SNG and

                 Naranjito to satisfy the BB&T Loan; and

                 (b)    $4,280,361.80 to an account in the name ofNaranjito.

        133.     The wire transfers were unauthorized by ASPR and furthered the Sankars and

SNG's scheme to nullify the value of ASPR's equity in Naranjito and use the sale proceeds for the

own Sankars' personal gain. For its part, despite its knowledge of the fraudulent scheme and the

Sankars' and SNG's respective fiduciary duties to ASPR, BB&T ignored ASPR and Rivera's



                                                32
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 33 of 50 PageID 1827



repeated attempts to prevent the Sankars and SNG's further fraud and breach of their fiduciary

duties.

                          RICO Enterprise and Racketeering Activities

          134.   Only after uncovering the Fraudulent LBO scheme and further investigating the

Sankars' and SNG' s business affairs did ASPR discover the magnitude of the deceit and corruption

ASPR and Rivera had experienced.

          135.   While outwardly maintaining a consortium of hemodialysis clinics, Ponniah

Sankar, SNG, Renal Physicians, PPG Health, and BB&T have, since at least 2014, actively worked

together to defraud the Sankars' minority business partners out of both their equity stakes in and

profit distributions from the SNG Dialysis clinics. This cooperation between SNG, Renal

Physicians, PPG Health, and BB&T-under the direction of Ponniah Sankar-formed the heart of

the defendants' RICO Enterprise.

          136.   Over the years, Ponniah Sankar and SNG built the RICO Enterprise, comprising at

least 18 joint ventures in hemodialysis clinics: SNG Naranjito, SNG-Texas City Dialysis Center,

LP, SNG-St. Tammany Dialysis Center, LP, SNG-Seminole Dialysis Center, LP, SNG-Renal

Solutions Dialysis Center, LP, SNG-Sandcastle Dialysis Center, LP, SNG-Northwest Dialysis

Center, LP, SNG-San Augustine Dialysis Center, LP, SNG-Lufkin Dialysis Center, LP, SNG-

Barlite/San Saba Dialysis Center, LP, SNG-League City Dialysis Center, LP, SNG-Abita Square

Dialysis Center, LP, SNG-Hillcroft Dialysis Center, LP, Nacogdoches Dialysis Center, LP, SNG-

Barlite Dialysis Center, LP, SNG-Greenville Dialysis Center, LP, and SNG-Bellaire Dialysis

Center, LP.

          137.   These clinics operate in several states and territories across the United States,

providing care to patients with advanced chronic kidney disease.



                                                 33
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                    Page 34 of 50 PageID 1828



        138.     Yet, under Ponniah Sankar and SNG's majority control, the nominally independent

SNG Dialysis Clinics also functioned as a single operating unit, funneling all revenues and

expenses through SNG and allowing Ponniah Sankar to engage in self-dealing and further his

illegal activities.

        139.     Ponniah Sankar, individually and through SNG, informed the RICO Enterprise's

participants of the goals and intent of this Enterprise, instructing each of the participants to use the

instruments and skills possessed by each to accomplish these goals. Sankar selected the targets of

his fraudulent behavior and, iu return, the participants directed the activities within their zone of

control so as to effectuate the goals of the Enterprise.

        140.     For example, the financial operations and expansion of this RICO Enterprise were

supported by the BB&T Acquisition Line and other financial services provided by BB&T. BB&T

not only knew that Ponniah Sankar and SNG were acquiring the SNG dialysis clinics and

guaranteeing the BB&T loans fraudulently, but BB&T endorsed this conduct through the terms of

the Acquisition Line.

         141.    To enable this scheme-and receive the substantial revenues associated with the

                 SNG banking relationship-BB&T, through its Market President Bill Dunn, Vice-

                 President Joshua Bustos, and others, agreed to ignore the due diligence

                 requirements and other compliance measures applied to every other customer of the

                 bank.

         142.    Moreover, as of the date BB&T provided the Sankars and SNG with the Acquisition

Line, BB&T agreed to provide the infrastructure through which the Sankars and SNG covered up

the scheme. First BB&T ensured that information under its control related to the RICO Enterprise's

activities-such as account statements, year-end tax forms, and loan repayment invoices-were



                                                  34
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 35 of 50 PageID 1829



sent to either Ponniah Sankar directly or to his associates in Renal Physicians and PPG and never

to the SNG dialysis clinics' minority business partners, including ASPR.

        143.     Second, BB&T's CashManager Online permitted Renal Physicians, and later PPG

Health, to hide SNG's improper distributions from the Joint Venture. By linking the BB&T bank

accounts associated with each SNG Dialysis Clinic together with the accounts of SNG, the

Sankars, SNG, Renal Physicians and PPG Health were able to fraudulent transfer funds from

Naranjito's accounts to SNG. SNG then used these funds to pay down the BB&T Loan. This

process was repeated over and over throughout the life of the Joint Venture. For example:

                 (a)    On October 17, 2014, Renal Physicians caused $36, 130.12 to be transferred

                 from Naranjito's bank account to an account controlled by SNG. On October 21,

                 2014, Renal Physicians caused $85.42 to be transferred from Naranjito's bank

                 account to an account controlled by SNG. On October 31, 2014, Renal Physicians

                 caused $36,608.74 to be transferred from Naranjito's bank account to an account

                 controlled by SNG. SNG then used a portion of these funds to make an electronic

                 payment of$7,653.04 toward the BB&T Loan on November 5, 2014.

                 (b)    On November 14, 2014, Renal Physicians caused $38,155.99 to be

                 transferred from Naranjito's bank account to an account controlled by SNG. On

                 November 26, 2014, Renal Physicians caused $35,993.11 to be transferred from

                 Naranjito' s bank account to an account controlled by SNG. SNG then used a

                 portion of these funds to make an electronic payment of $7,416.98 toward the

                 BB&T Loan on December 5, 2014.

                 (c)    On December 2, 2014, Renal Physicians caused $36,130.12 to be

                 transferred from Naranjito's bank account to an account controlled by SNG. On



                                                35
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                Page 36 of 50 PageID 1830



                 December 12, 2014, Renal Physicians caused $85.42 to be transferred from

                 Naranjito's bank account to an account controlled by SNG. On December 24, 2014,

                 Renal Physicians caused $36,608.74 to be transferred from Naranjito's bank

                 account to an account controlled by SNG. SNG then used a portion of these funds

                 to make an electronic payment of $7,668,97 toward the BB&T Loan on January 5,

                 2015.

                 (d)     On January 9, 2015, Renal Physicians caused $40,077.09 to be transferred

                 from Naranjito's bank account to an account controlled by SNG. On January 23,

                 2015, Renal Physicians caused $38,828.92 to be transferred from Naranjito's bank

                 account to an account controlled by SNG. SNG then used a portion of these funds

                 to make an electronic payment of $7,714.21 toward the BB&T Loan on February

                 5, 2015.

                 (e)     On February 23, 2015, Renal Physicians caused $47,053.16 to be

                 transferred from Naranjito's bank account to an account controlled by SNG. On

                 February 26, 2015, Renal Physicians caused $4,107.76 to be transferred from

                 Naranjito's bank account to an account controlled by SNG. SNG then used a

                 portion of these funds to make an electronic payment of $6,967.10 toward the

                 BB&T Loan on March 4, 2015.

                 (f)     On March 6, 2015, Renal Physicians caused $36,536.64 to be transferred

                 from Naranjito's bank account to an account controlled by SNG. On March 20,

                 2015, Renal Physicians caused $35,917.29 to be transferred from Naranjito's bank

                 account to an account controlled by SNG. SNG then used these funds to make an

                 electronic payment of $7,717.61 toward the BB&T Loan on April 5, 2015.



                                                 36
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 37 of 50 PageID 1831



        144.     This pattern continued until Fresenius acquired Naranjito's assets in January 2017.

On information and belief, SNG improperly diverted over $200,000 from Naranjito' s treasury-

and thus from ASPR's equity and ultimate payoff upon the sale of Naranjito's assets-in this

fashion. By the same token, BB&T improperly obtained these funds in interest payments and other

fees as a result of SNG's payments.

        145.     BB&T's actions contravened both its own internal policies and the generally

accepted standards of the banking profession.

        146.     For their part, Renal Physicians and PPG managed the SNG Dialysis operations.

As Sankar-controlled entities, however, both management companies also knew of and agreed to

participate in the RICO Enterprise as of their corporate formations.

        147.     For example, Renal Physicians and PPG controlled the SNG Dialysis clinics' daily

management and accounting. While each of the SNG Dialysis clinics had non-Sankar-related

minority partners, Renal Physicians and PPG operated these clinics for the sole benefit of the

Sankars. When necessary, Renal Physicians and PPG would alter or conceal financial records to

mask the Sankars' self-dealing transactions. Indeed, both Renal Physicians and PPG failed to

disclose loans, security agreements, loan guaranties, and other instruments directly affecting the

equity interest of the SNG Dialysis minority partners, even when such minority partners would

request access to the full financial and operations document collections of their respective clinic.

        148.     Perhaps most egregiously, Renal Physicians and PPG actively facilitated the

improper transfer of clinic profits to SNG and the Sankars, violating the respective clinics'

operating agreement, the respective management company's master service agreement, and

significant diminishing the distributions and retained earnings owed to the minority partners. Such

was the case with Naranjito.



                                                 37
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 38 of 50 PageID 1832



        149.     Once Naranjito became an SNG affiliate, Ponniah Sankar injected Naranjito into

the RICO Enterprise. Instead of having separate and strictly independent bank accounts and books

and records, Ponniah Sankar and SNG improperly commingled Naranjito's clinic assets and

operations with the other SNG Dialysis clinics with the assistance of Renal Physicians (later PPG)

and BB&T. This had the impact of concealing Naranjito's finances from ASPR and Rivera and

enabled Ponniah Sankar to utilize its operations and profits for personal benefit and gain.

        150.     Indeed, as described above, all of Naranjito's finances were funneled through an

SNG account serving as a clearinghouse for all of the SNG Dialysis Clinic's income and expenses.

Rivera did not have access to these bank accounts and was unable to obtain information related to

the activities therein from BB&T. This permitted SNG and Ponniah Sankar, in conspiracy with the

other Defendants, to centrally manipulate and control all SNG Dialysis Clinic's finances, while

preventing ASPR and Rivera from monitoring Naranjito's operations and financial expenditures.

        151.     Through the RICO Enterprise, SNG and the Sankars used over $720,000 of

Naranjito' s income for personal expenses and the benefit of other unrelated Sankar-businesses.

Indeed, this funneling out of clinic money for personal use is a hallmark of the Sankar scheme.

Moreover, Ponniah and Bala Sankar were not the only beneficiaries. For example, the Sankars,

through Renal Physicians and PPG, used their control over the SNG Dialysis Clinic's finances to

pay exorbitant salaries to other Sankar family members for little or no actual clinic-related work.

        152.     Similarly, the Sankars and SNG paid their attorneys at Cantey Hanger over $50,000

for work done on behalf of the Sankars and SNG from accounts opened at BB&T in the name of

Naranjito and San Miguel.

        153.     The Sankars and SNG deceived ASPR by eviscerating the value of its equity

through unauthorized loans, security agreements, guaranties, and undisclosed profit distributions



                                                38
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 39 of 50 PageID 1833



disguised as loans or expenses. For example, just as with the other SNG Dialysis clinics, Ponniah

Sankar gave numerous unauthorized guaranties to BB&T securing obligations unrelated to

Naranjito and, upon information and belief, personal to him and SNG:

                 (a)    On February 17, 2015, Ponniah Sankar, through SNG, issued a guaranty in

                 favor of BB&T purportedly binding seventeen (17) SNG Dialysis clinics, including

                 Naranjito, without any authorization from the minority partners. Gutierrez of Renal

                 Physicians witnessed this guaranty.

                 (b)    On February 17, 2016, Ponniah Sankar, through SNG, obtained a $3 Million

                 loan through a fifth promissory note given to BB&T, and granted BB&T a security

                 interest pledging the assets of the seventeen ( 17) SNG Dialysis clinics, including

                 Naranjito, along with other Ponniah Sankar-affiliated entities. PPG's CFO,

                 Schofield, witnessed the security agreement.

                 (c)    On July 20, 2016, Ponniah Sankar, through SNG, issued another guaranty

                 agreement to BB&T purportedly binding the same seventeen (17) SNG Dialysis

                 clinics without authorization. Schofield witnessed this guaranty as well.

        154.     Neither ASPR nor Naranjito approved these transactions.

        155.     Instead, the Sankars and SNG conspired with BB&T to obtain the various BB&T

loans through numerous ultra vires actions in the name of the SNG Dialysis clinics without any

benefit to the clinics or the clinics' minority partners.

        156.     The Sankars and SNG, both individually and through Renal Physicians and PPG,

used the wires when transferring the loan proceeds from BB&T and when paying down the loans

owed to BB&T through BB&T's CashManager Online system. The Sankars, through their




                                                   39
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 40 of 50 PageID 1834



affiliates, also had accounts at First Citizens Bank and used the wires to transfer monies to BB&T

in furtherance of their unlawful activities.

        157.     Through the Acquisition Line and corporate documents BB&T received when

opening Naranjito's accounts, BB&T knew that these loans and the monies processed through

these wire transfers were fraudulently obtained.

        158.     Similarly, as described above, SNG, through Renal Physicians and PPG Health,

used the wires to divert insurance reimbursements to the SNG-controlled bank accounts.

        159.     The Sankars and SNG, in conspiracy with the other Defendants, also used the wires

to electronically transmit false financial information covering up the existence of the BB&T Loan.

For example:

                 (a)     On April 23, 2015, Rivera sent an email to SNG-employee Yan Ding

                 requesting a copy of Naranjito's current profit-and-loss statement. Ding responds

                 via email the same day with a spreadsheet containing Naranjito's revenues and

                 expenses from August 2014 through December 2014. This spreadsheet does not

                 include the interest payments made by Naranjito toward the BB&T Loan. SNG

                 intentionally omitted these payments to prevent Rivera's discovery of the BB&T

                 Loan.

                 (b)     On June 17, 2016, Rivera requests that Brad Schofield-CFO of PPG

                 Health and SNG Dialysis-send the "2014, 2015, 2016 complete [P&L's] and

                 balance sheets and 2016 general ledger on excel files." On June 20, 2016, Schofield

                 responds with the requested documents. Neither the profit-and-loss statements, the

                 balance sheets, nor the general ledger contain any reference to the BB&T Loan or

                 its associated interest and fee expenses. On the direction of the Sankars and SNG,



                                                 40
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 41 of 50 PageID 1835



                 PPG intentionally omitted this information to prevent Rivera's discovery of the

                 BB&T Loan.

                 (c)    On February 6, 2017, Schofield again sends Rivera Naranjito's financial

                 statements via email. As with his June 2016 email, neither the profit-and-loss

                 statements, the balance sheets, nor the general ledger contain any reference to the

                 BB&T Loan or its associated interest and fee expenses. On the direction of the

                 Sankar and SNG, PPG intentionally omitted this information to obscure the true

                 nature of the expenses incurred by Naranjito in relation to the BB&T Loan.

        160.     ASPR and Naranjito have been substantially harmed by Defendants' unlawful

practices and conspiracy to deplete all company proceeds and render ASPR's equity worthless.

        161.     Unfortunately, this pattern of racketeering activity is not limited to Naranjito.

Several other SNG minority partners have recently stepped forward in order to obtain the

assistance of the judiciary in ending the Sankars' activities. See Order and Final Judgment

Confirming Arbitration Awards, Ramamurthy v. Sankar, Cause No. 48-285587 (48th Judicial

District Court in and for Tarrant County, Texas Sept. 21, 2018) (confirming arbitration award and

entering final judgment in favor of the minority business partners and against Ponniah Sankar for

improperly diverting funds from various SNG dialysis clinics managed by PPG). A true and correct

copy of the Order and Final Judgment Confirming Arbitration Awards is attached hereto as

Exhibit 8 (Appx. 0113 - 0136); see also Plaintiff's Original Petition[s], Marie De Guzman v.

Sankar Nephrology Group, LLC, Cause Nos 342-296311-17 and 153-296313-17 (48th Judicial

District Court in and for Tarrant County, Texas November 14, 2017) (seeking more than $1 million

in damages from SNG for its failure to pay for its minority share partnership interest in a Texas-




                                                 41
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                      Page 42 of 50 PageID 1836



based dialysis clinic). A true and correct copy of the Original Petitions are attached hereto as

Exhibit 9 (Appx. 0137 - 0144).

        162.     On information and belief, other claims arising from the Sankar SNG Dialysis

Clinics and involving similar behavior have been filed in various Texas courts and the American

Health Lawyers Association arbitration forum

                                       BDO's Forensic Analysis

        163.     By agreement of the parties, BDO performed a forensic analysis of Naranjito's

operations and issued a report on January 9, 2018 titled "Report of Tracing and Analysis Performed

by BDO USA LLP on Behalf of SNG Naranjito, LLC" (the "BDO Report").

        164.     The BDO Report confirms the existence of SNG's and the Sankars'.self-dealing,

including improper expenditures, distributions, and commingling of assets, as well as

mismanagement of Naranjito's operations.

        165.     Specifically, BDO's tracing analysis found, among other things:

                 (a)     approximately $1.2 Million exists in unrecovered revenues not thoroughly

                 explained by SNG;

                 (b)     unauthorized distributions of $226,613 largely for SNG's and the Sankars'

                 legal expenses, but incredibly including $93,000 in sales commission owed by SNG

                 in relation to its initial purchase of its 60% interest;

                 (c)     additional unauthorized distributions of $276,777 for expenses personal to

                 SNG, including $140,393 in overpayments it made to itself (not Renal Physicians

                 or PPG) for management fees;

                 (d)     Entry errors in Naranjito's books in the amount of $218,716 representing

                 additional distributions to or for the benefit of SNG and the Sankars;



                                                    42
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 43 of 50 PageID 1837



                 (e)    $76,000 Bio-Medical paid in sales proceeds for then-existing inventory kept

                 bySNG; and,

                 (f)    confirmed the $2,719,638 payment to BB&T to pay off the BB&T Loan.

        166.     ASPR continues to investigate the extent of SNG' s, the Sankar' s, Renal Physicians'

and PPG's improprieties with respect to Naranjito's operations.

        167.     However, as evidenced by the BDO Report, SNG and the Sankars funneled at least

approximately $3.44 Million out of Naranjito for personal benefit and use, and another $1.2

Million remains unaccounted for due to mismanagement or further undisclosed self-dealing.

        168.     Indeed, according to SNG and the Sankars, despite nearly three years of operations

and a business Bio-Medical was willing to acquire for $7 Million, no operational profits exist for

distribution to the members.

                               COUNT ONE
         BREACH OF CONTRACT - MEMBER CONTRIBUTION AGREEMENT
                             (AGAINST SNG)

        169.     ASPR re-alleges and incorporates by reference all of the allegations set forth in

paragraphs 1 through 168 as if fully set forth herein.

        170.     The MCA is a valid and binding contract between ASPR and SNG.

        171.     At all times material, SNG engaged in wrongful acts contrary to the express

provisions of the MCA. Specifically, SNG breached Section 2 of the MCA by encumbering the

Contributed Assets with liabilities and obligations personal to SNG with no benefit to and to the

detriment of the ASPR.

        172.     SNG' s breach of contract deprived ASPR of its benefit of the bargain, pecuniary

interest in the Contributed Assets, and member equity interest.

        173.     As a result of SNG' s breach, ASPR has suffered actual damages.



                                                  43
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 44 of 50 PageID 1838



        WHEREFORE, ASPR requests judgment in its favor along with actual, compensatory and

consequential damages, pre- and post-judgment interest, attorneys' fees and costs along with any

other legal or equitable relief the Court deems just and proper.

                                   COUNT TWO
                   BREACH OF CONTRACT- OPERATING AGREEMENT
                 (AGAINST PONNIAH SANKAR, BALA SANKAR, AND SNG)

        174.     ASPR re-alleges and incorporates by reference all of the allegations set forth in

paragraphs 1 through 168 as if fully set forth herein.

        17 5.    The Operating Agreement is a valid and binding contract setting forth duties and

obligations of Naranjito's members and managers, including those of SNG, Ponniah Sankar, and

Bala Sankar.

        176.     At all times material, SNG, Ponniah Sankar, and Bala Sankar engaged in wrongful

acts contrary to the express provisions of the Operating Agreement in breach of such agreement.

        177.     Specifically, SNG, Ponniah Sankar, and Bala Sankar breach the following sections

of the Operating Agreement:

                 (a)    Section 4.3 - Causing over $3.44 Million in unauthorized distributions to

                 SNG, the Sankars or for their benefit and without a proportional distribution to

                 ASPR as minority member;

                 (b)    Section 6.6(a) - expending Naranjito' s assets for personal gain without any

                 benefit to Naranjito contrary to the managers' obligations;

                 (c)    Section 6.6(h)   failing to protect the interest of Naranjito in its assets and

                 collect all amounts due Naranjito, including a $1.2 Million in accounted revenues,

                 and commingling Naranjito's assets and accounts with those of SNG and other

                 SNG Dialysis clinics without authorization;


                                                 44
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 45 of 50 PageID 1839



                 (d)    Sections 6.7(a) and 7.2 - entering into the unauthorized BB&T Loan and

                 encumbering all ofNaranjito's assets without a supermajority vote of the members;

                 (e)    Section 6.7(e) - unlawfully granting an economic benefit to SNG, its

                 affiliates, and managers by paying expenses personal to SNG and the Sankars of

                 over $3 .44 Million; and

                 (f)    Section 7.7 - failing to grant ASPR access to Naranjito's books and records.

        178.     Through acts of deception, SNG, Ponniah Sankar, and Bala Sankar carried out the

Leveraged Buyout Scheme and hid the BB&T Loan from Respondents by, among other things,

failing to provide financial statements and full access to Naranjito's books and records. Their

actions were intentional and done with malice to knowingly usurp ASPR' s interest in its share of

Naranjito's assets and profits.

        179.     SNG also failed to compensate ASPR for its 2.1% fee for assuming the billing

obligations for commercial insurance patients.

        180.     As a result of SNG, Ponniah Sankar, and Bala Sankar's breach, ASPR has suffered

damages.

        WHEREFORE, ASPR requests judgment in its favor along with actual and compensatory

damages, pre- and post-judgment interest, attorneys' fees and costs along with any other legal or

equitable relief the Court deems just and proper.

                                COUNT THREE
                 BREACH OF CONTRACT- MEMBER SALE AGREEMENT
                                (AGAINST SNG)

        181.     ASPR re-alleges and incorporates by reference all of the allegations set forth in

paragraphs 1 through 168 as if fully set forth herein.




                                                 45
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                   Page 46 of 50 PageID 1840



        182.     The MSA is a valid and binding contract between ASPR and SNG. The Member

Sale Agreement memorializes the parties' agreement to allocate the sale proceeds between SNG

and ASPR according to their respective interests acquired through the MCA.

        183.     The MSA includes no carve-outs, set-offs, reductions, or any other conditions that

reduce ASPR's share of the sale proceeds.

        184.     ASPR is entitled to receive no less than $2,800,000 from the sale to Bio-Medical.

ASPR is also entitled to 40% of the $76,000 received for Naranjito's inventory.

        185.     SNG breached the MSA by (a) hindering and preventing the payment of ASPR's

share of the proceeds directly to it; (b) causing Bio-Medical, instead, to pay the proceeds to

accounts at BB&T rendering the proceeds inaccessible to ASPR, and (c) failing to pay to ASPR

its 40% share of the sale proceeds.

        186.     As a result of SNG's breach, ASPR has suffered actual and compensatory damages

in the amount of no less than $2,830,400.

        WHEREFORE, ASPR requests judgment in its favor along with actual and compensatory

damages, pre- and post-judgment interest, attorneys' fees and costs along with any other legal or

equitable relief the Court deems just and proper.

                                  COUNT FOUR
                            BREACH OF FIDUCIARY DUTY
                 (AGAINST PONNIAH SANKAR, BALA SANKAR, AND SNG)

        187.     ASPR and Carlos Rivera re-allege and incorporate by reference all of the

allegations set forth in paragraphs 1 through 168 as if fully set forth herein.

        188.     ASPR and Rivera placed trust and confidence in SNG, as majority member, and

the Sankars, as Naranjito's managers, giving rise to fiduciary obligations, including a duty of

loyalty and obligation to act in good faith and deal fairly with ASPR, Naranjito, and Rivera.



                                                  46
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 47 of 50 PageID 1841



        189.     SNG and the Sankars, individually and on each other's behalf, have breached their

fiduciary duties by committing self-dealing using Naranjito's assets and profits for personal gain.

SNG and the Sankars acted in bad faith and with disloyalty by engaging in the Leveraged Buyout

Scheme knowing that ASPR's Contributed Assets would be immediately encumbered by the

undisclosed BB&T Loans. SNG's and the Sankars' blatant self-dealing is exemplified by their

demand to Bio-Medical that it pay off the BB&T Loan knowing full-well that the BB&T Loan

was personal to them and contrary to their obligations to Respondents.

        190.     Beyond the unilateral distribution of $2.72 million to pay off the BB&T Loan, SNG

and the Sankars subsequently refused to make a proportional distribution to ASPR.

        191.     Additionally, throughout the Naranjito joint venture, SNG and the Sankars failed

to disclose the financial condition of Naranjito in order to prevent ASPR and Rivera from

discovering the full nature of the self-dealing, including commingling of assets between Naranjito,

SNG, and other non-related Sankar-controlled entities. SNG and the Sankars used their position

of power as majority partner and control over Naranjito' s operations and finances to divert monies

as they saw fit for their own benefit, including at least $722,000 in personal expenses and benefits

received at the expense and detriment of ASPR and Rivera's interests.

        192.     SNG and the Sankars' acts and omissions were done knowingly, willingly, and with

malice in order to deceive ASPR and Rivera and cause them financial harm.

        193.     SNG and the Sankars' acts and omissions have, in fact, caused ASPR, Naranjito,

and Rivera damages.

        WHEREFORE, ASPR and Carlos Rivera request judgment in their favor along with actual,

compensatory, consequential, and exemplary damages, pre- and post-judgment interest, attorneys'

fees and costs along with any other legal or equitable relief the Court deems just and proper.



                                                47
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 48 of 50 PageID 1842



                               COUNT FIVE
         BREACH OF CONTRACT- MANAGEMENT SERVICES AGREEMENT
                   (AGAINST RENAL PHYSICIANS AND PPG)

        194.     ASPR re-alleges and incorporates by reference all of the allegations set forth in

paragraphs 1 through 168 as if fully set forth herein.

        195.     The MSA is a valid and binding contract between Naranjito and Renal Physicians,

and PPG as assignee.

        196.     As the sole members of SNG Naranjito, SNG and ASPR were intended third-party

beneficiaries of the Management Services Agreement.

        197.     The MSA required Renal Physicians and PPG to provide comprehensive business

and administrative management services ofNaranjito's operations. Article 2 of the MSA sets forth

the Defendants' obligations. Such obligations included managing and adequately facilitating

Naranjito's medical billing, collections and related finances, managing Naranjito's business

expenses, assuring compliance with state and federal guidelines and providing personnel

administrative services.

        198.     Renal Physicians and PPG were also responsible for conducting or engaging and

supervising contractors to provide general accounting services. Additionally, they were

responsible for procuring and supervising the preparation of all tax return and related financial

services.

        199.     SNG breached the MSA by, among other things, (a) failing to properly manage the

medical billing and collections, (b) facilitating the deposits of Naranjito' s revenues in SNG;s own

bank accounts, (c) failing to procure the Puerto Rico and US federal income taxes for Naranjito

for years 2015 forward, (d) failing to assure compliance with obligations of the Puerto Rico




                                                 48
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                 Page 49 of 50 PageID 1843



Treasury Department; (e) and failing to timely pay bonuses and other required compensation under

Puerto Rico law to Naranjito's personnel.

        200.     Renal Physicians and PPG also failed to reduce their management fee and, as a

result, overbilled Naranjito for their services for the period after ASPR took over the commercial

billing and collections.

        201.     As a result of Defendants' breach of the MSA, ASPR has suffered actual damages.

        WHEREFORE, ASPR requests judgment in its favor along with actual, compensatory and

consequential damages, pre- and post-judgment interest, and costs along with any other legal or

equitable relief the Court deems just and proper.

                                       COUNT SIX
                               CIVIL RICO, 18 U.S.C. § 1962(a)
                           (AGAINST PONNIAH SANKAR AND SNG)

        202.     ASPR re-alleges and incorporates by reference all of the allegations set forth in

paragraphs 1 through 168 as if fully set forth herein.

        203.     This is an action for damages pursuant to 18 U.S.C. § 1962(a).

        204.     Each Defendant is a RICO person for within the meaning 18 U.S.C. § 1961(3).

        205.     The group of SNG Dialysis Clinics constitutes an association-in-fact enterprise

pursuant to 18 U.S.C. § 1961(4). SNG Dialysis advertises over the internet via its website,

www.sngdialysis.com, targeting patients, physicians and partners in Texas, Louisiana, Oklahoma

and Puerto Rico. SNG Dialysis also engages in, and their activities affect, interstate commerce.

        206.     Ponniah Sankar and SNG engaged in a pattern of racketeering activities to obtain

lending arrangements with BB&T and use such proceeds to (a) fraudulently acquire an equity

interest in Naranjito and other SNG Dialysis Clinics and (b) operate the clinics in a manner that




                                                 49
4812-7018-7419
 Case 4:18-cv-00916-A Document 80 Filed 06/27/19                  Page 50 of 50 PageID 1844



diverted profits away from Naranjito and other clinics for the benefit of the Sankars, SNG and

other Sankar-affiliated businesses.

        207.     Through the Fraudulent LBO scheme, Ponniah Sankar and SNG defrauded ASPR

in order to obtain millions in loan proceeds. Ponniah Sankar, through SNG, conspired with BB&T

fraudulently misrepresenting the Sankars' authority to bind Naranjito and the other SNG Dialysis

clinics into granting loans, security agreements and guaranties despite never obtaining a

supermajority approval of the corresponding membership.

        208.     At no point in time were the lending arrangements used to benefit ASPR or

Naranjito and, instead, were for the sole benefit and personal use of Ponniah Sankar and SNG.

        209.     The Sankars, SNG, Renal Physicians, PPG, and BB&T conspired in order to carry-

out a pattern of racketeering activity in connection with acquiring, establishing, conducting and

controlling the SNG Dialysis clinics, including but not limited to Naranjito.

        210.     The pattern of racketeering activity is evidenced by numerous predicate acts

committed by Ponniah Sankar and SNG, by continuously and repeatedly participating in a scheme

which included multiple acts of wire fraud, 18 U.S.C. § 1343, through the electronic transfer of

funds in payment of the BB&T Loan, insurance deposits, and the asset sale proceeds.

        211.     In addition, the RICO Enterprise committed additional acts of wire fraud, 18 U.S.C.

§ 1343, by the transmission of doctored and otherwise fraudulent financial documents to ASPR

and Rivera and between and among SNG, Renal Physicians, PPG, ASPR, and BB&T through

electronic mail and related file transfers.

        212.     Through these predicate acts, Ponniah Sankar and SNG derived income directly

from Naranjito's and the other SNG Dialysis clinics' operations, and indirectly through the loan




                                                 50
4812-7018-7419
